


116 HR 2225 IH: To amend the Internal Revenue Code of 1986 to provide a refundable credit against tax for landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing program.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2225
IN THE HOUSE OF REPRESENTATIVES

April 10, 2019
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to provide a refundable credit against tax for landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing program.

 
1.Refundable credit for landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing program 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:  36C.Landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing programIn the case of a person who is an owner of a dwelling unit that is occupied by a veteran on whose behalf rental assistance is provided under section 8(o)(19) of the United States Housing Act of 1937, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 10 percent of the amount of such rental assistance received by such person for such taxable year.. 
(b)Conforming amendments 
(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,. 
(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:   Sec. 36C. Landlords of veterans receiving rental assistance under the Veterans Affairs Supported Housing program.. (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 

